Citation Nr: 1525182	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  12-35 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hammer toes.

2.  Entitlement to service connection for a right foot bunion. 

3.  Entitlement to service connection for a lumbar myofascial strain, to include as secondary to a service connected left knee disability.  

4.  Entitlement to service connection for scoliosis, to include as secondary to a service connected left knee disability.  

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to service connection for a left hip disability.

7.  Entitlement to service connection for a right ankle disability. 

8.  Entitlement to service connection for a left ankle disability. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1998.

These matters come before the Board of Veterans' Appeals (the Board) from December 2009 and February 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran had a hearing before the undersigned Veterans' Law Judge in March 2015.  A transcript of that proceeding is of record.

During the pendency of the appeal, an October 2014 rating decision granted service connection for right knee tendonitis with degenerative changes.  Accordingly, that issue is no longer before the Board.

In Clemons v. Shinseki, 23 Vet.App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The evidence of record indicates that the Veteran is diagnosed with a lumbar myofascial strain and scoliosis.  In his VA Form 9, the Veteran indicated that he was claiming service connection for both diagnosed back disabilities.  Thus, pursuant to Clemons, the 
Board has recharacterized the Veteran's claim for service connection for low back pain as noted above to allow for the most favorable consideration of the Veteran's separate diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of entitlement to service connection for an acquired psychiatric disability, sleep apnea, insomnia, hypertension, and restless leg syndrome have been raised by the record in September 2014, November 2014, and March 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for bilateral hammertoes, a right foot bunion, and scoliosis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving any doubt in favor of the Veteran, his myofascial strain is related to his service-connected left knee disability.

2.  Resolving any doubt in favor of the Veteran, his right hip strain and bursitis trochanteric is related to his service-connected left knee disability.

3.  Resolving any doubt in favor of the Veteran, his left hip strain and bursitis trochanteric is related to his service-connected left knee disability.

4.  Resolving any doubt in favor of the Veteran, his right ankle strain is related to his service-connected left knee disability.

5.  Resolving any doubt in favor of the Veteran, his left ankle strain is related to his service-connected left knee disability.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a myofascial strain are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  The criteria for service connection for a right hip strain and bursitis trochanteric are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

3.  The criteria for service connection for a left hip strain and bursitis trochanteric are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

4.  The criteria for service connection for a right ankle disability are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

5.  The criteria for service connection for a left ankle disability are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

In this decision, the Board grants entitlement to service connection for a myofascial strain, right and left hip strains and bursitis trochanteric, and right and left ankle strains, which constitutes a complete grant the Veteran's claims decided herein.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Legal Criteria 

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred, or a disease contracted, in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014). 

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

Analysis

The Veteran contends that his spine, bilateral hip, and bilateral ankle disabilities are related to his service-connected left knee disability. 

As there is considerable overlap in the evidence for the claims decided herein, for the sake of efficiency, the Board will discuss all the evidence prior to adjudicating each claim.  

An August 2010 QTC examiner diagnosed the Veteran with a bilateral hip disability and bilateral ankle disability secondary to the Veteran's service-connected left knee tendonitis.  For the Veteran's claimed low back condition secondary to his left knee strain, the examiner changed the diagnosis to a lumbar myofascial strain.  The examiner did not indicate whether the new diagnosis remained as secondary to the Veteran's left knee disability.  Additionally, the examiner did not provide a specific nexus opinion for any of the diagnosed disabilities or provided any explanation in support of the conclusion that the Veteran's bilateral hip and ankle disabilities were secondary to his service-connected left knee disability.  Moreover, in the remarks section of the report the examiner noted that while the Veteran had significant limitations in his bilateral hip, knee, and ankle motion during range of motion testing, he was nevertheless able to ambulate with a normal gait and at a normal pace in the hallway before and after the examination.  The examiner opined that this called into doubt the reliability the examination results.  

A December 2010 QTC examiner diagnosed the Veteran with right bilateral hip and ankle sprains.  The examiner noted that the evidence of record indicated that the Veteran had experienced left knee pain since service and had right knee pain, due to overcompensation, since approximately 1998.  The examiner went on to state that the Veteran had an abnormal gait, which was mildly antalgic with a slight limp on both legs.  The examiner stated that it was well conceivable to assume that the Veteran's right hip and right sprains were at least as likely as not secondary to his left knee disability due to the Veteran's history of overcompensation.  Therefore, the examiner opined that the Veteran's right hip and right ankle disabilities were secondary to his left knee injury during military service.  With regard to the Veteran's left hip and ankle disabilities, the examiner noted that the evidence of record did not contain specific evidence pertaining to the Veteran's left hip or ankle that would relate them to the Veteran's service connected left knee disability.  Therefore, the examiner opined that the Veteran's left hip and ankle sprains were less likely than not related to his service-connected left knee disability.  

A June 2011 QTC examiner noted that the first report of right hip or right ankle pain were in approximately August 2009, but the Veteran was unable to remember any specific injury or trauma.  The examiner noted the Veteran's assertion that his right hip and ankle pain were related to overcompensation for his service-connected left knee disability or, in the alternative, related to multiple injuries to his knees, ankles, and hips during military jump status.  The examiner stated that the service relationship of the Veteran's right hip and right ankle disabilities could not be determined.  The examiner also opined that it was doubtful that there was any relationship between the Veteran's right hip and right ankle disabilities and his service-connected left knee disability.  The examiner went on to explain that the relationship, if any, could not be determined because the Veteran's reported history was vague, his reports of joint pain were essentially equal bilaterally, and the physical findings regarding the Veteran's ankles and hips were vague, all-encompassing, non-definite, and essentially the same bilaterally even though the Veteran claimed right side problems.  

In a September 2014 treatment record, Dr. Moore noted that the Veteran reported lower back and knee pain, which originated in his hips bilaterally and radiated into his back and knees.  After examining the Veteran, Dr. Moore diagnosed the Veteran with bursitis trochanteric and low back pain.  Dr. Moore opined that the Veteran's low back pain was related to his hip and knee pain.  In assessing the Veteran's knee pain, Dr. Moore opined that it was now also associated with bilateral hip and low back pain.

In an April 2015 treatment record from Dr. Moore, he indicated that the Veteran reported, hip, knee, and low back pain.  It was noted that the Veteran's left side was more painful than his right.  Dr. Moore stated that the Veteran had experienced on-going joint pain for at least 10 years and opined that it was related to the Veteran's left knee injury during service.  In assessing the Veteran's bilateral knee pain, Dr. Moore again indicated that the Veteran's knee pain had progressed and was now associated with bilateral hip, bilateral ankle, and low back pain.  

Myofascial Strain

VA treatment records and VA examination reports indicate that the Veteran has been diagnosed with a myofascial strain.  Additionally, the Veteran is service-connected for left knee tendinitis.  Thus, the first and second Wallin elements are met.  

Regarding the third element, a nexus, in the absence of a negative nexus opinion the Board finds Dr. Moore's treatment records indicate that the Veteran's myofascial strain is related to his service-connected left knee disability.  

The Board notes that the August 2010 QTC examination is the only VA examination addressing the Veteran's back symptoms.  The examiner indicated the Veteran reported a low back condition secondary to his service connected left knee disability.  After examining the Veteran and reviewing the medical evidence, the examiner diagnosed the Veteran lumbar myofascial strain.  However, the examiner did not address whether the diagnosed condition was secondary to the Veteran's left knee disability.  Accordingly, that examination report is inadequate for adjudicating the Veteran's claim.  

Thus, the most probative nexus evidence are the treatment records from the Veteran's private physician, Dr. Moore, at Madigan Army Medical Center.  In a September 2014 treatment record, Dr. Moore diagnosed the Veteran with low back pain related to the Veteran's hip and knee pain.  Thereafter, in assessing the Veteran's bilateral osteoarthritis of the knees, Dr. Moore stated that that the Veteran's knee pain was now associated with low back pain.  In an April 2015 treatment record, Dr. Moore indicated that the Veteran reported hip, knee, and low back pain, with his left side being more painful than his right.  Dr. Moore stated that the Veteran's pain had been an ongoing problem for at least 10 years and was related to the Veteran's left knee injury during service.  In assessing the Veteran's bilateral osteoarthritis of the knees, Dr. Moore again opined that the Veteran's knee pain was now also associated low back pain.  

The Board acknowledges that the opinions in Dr. Moore's treatment records are conclusory and therefore of limited probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 30 (stating that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion...").  Nevertheless, in the absence of a negative medical opinion disassociating the Veteran's lumbar myofascial strain, alternatively diagnosed as low back pain, from his service-connected left knee disability, the Board finds Dr. Moore's positive opinion meets the threshold of at least relative equipoise.  Therefore, affording the Veteran the benefit of the doubt, service connection for a lumbar spine disability is warranted.   

Bilateral Hips

VA treatment records and VA examination reports indicate that the Veteran has been diagnosed with right and left hip strains and bilateral bursitis trochanteric.  Additionally, the Veteran is service-connected for left knee tendinitis.  Thus, the first and second Wallin elements are met.  

Regarding the third element, nexus evidence establishing a connection between the Veteran's service-connected disability and his bilateral hip strain and bursitis trochanteric, there are conflicting opinions of record.  The August 2010 examiner diagnosed the Veteran with a bilateral hip disability secondary to the Veteran's service-connected left knee disability.  The December 2010 examiner opined that the Veteran's right hip was related to the Veteran's service-connected left knee disability, due to the Veteran's overcompensation and abnormal gait related to his left knee pain.  However, the examiner opined that there was no medical evidence to relate the Veteran's left hip disability to his service-connected left knee disability.  The June 2011 QTC examiner stated that while it was doubtful that his current hip disabilities were related to his service-connected left knee disability, the relationship, if any, could not be determined.  Lastly, in multiple treatment records, Dr. Moore opined that the Veteran's bilateral hip disability was related to, and a progression of, the Veteran's bilateral osteoarthritis of the knees.  

The Board notes that each of the nexus opinions has some deficiencies.  Specifically, with the exception of the December 2010 examiner's positive opinion concerning the Veteran's right hip, all the opinions are conclusory and therefore of reduced probative value.  Nieves-Rodriguez, 22 Vet. App. at 30.  Nevertheless, after all the medical opinions are considered and weighed, the Board finds that it is at least as likely as not that the Veteran's bilateral hip strain and bilateral bursitis trochanteric are related to his service-connected left knee disability.  Accordingly, service connection for the Veteran's bilateral hip strain and bilateral bursitis trochanteric is warranted.

Bilateral Ankles 

VA treatment records and VA examination reports indicate that the Veteran has been diagnosed with right and left ankle strains.  Additionally, the Veteran is service-connected for left knee tendinitis.  Thus, the first and second Wallin elements are met.  

Regarding the third element, nexus evidence establishing a connection between the Veteran's service-connected disability and his bilateral ankle strains, there are conflicting opinions of record.  The August 2010 QTC examiner diagnosed the Veteran with a bilateral ankle disability secondary to the Veteran's service-connected left knee disability.  The December 2010 QTC examiner diagnosed the Veteran with bilateral ankle sprains.  With regard to etiology, the December 2010 examiner opined that the Veteran's right ankle strain was related to his service-connected left knee disability, due to the Veteran's overcompensation and abnormal gait caused by the Veteran's left knee pain.  However, the examiner opined that there was no specific medical evidence to relate the Veteran's left ankle strain to his service-connected left knee disability.  The June 2011 QTC examiner stated that while it was doubtful that the Veteran's right ankle disability was related to his service-connected left knee disability, the relationship, if any, could not be determined.  The Board notes that the June 2011 examiner did not address the Veteran's left ankle disability.  Lastly, in multiple treatment records, Dr. Moore opined that the Veteran's bilateral ankle pain was related to and a progression of the Veteran's bilateral osteoarthritis of the knees.  

With regard to the Veteran's right ankle strain, the Board notes that there are three positive opinions and a speculative negative opinion.  While the opinions by Dr. Moore and the August 2010 examiner are conclusory and thus of limited probative value, the December 2010 examiner's opinion contains sufficient rationale and is sufficient to warrant service connection for the Veteran's right ankle strain.  With regard to his left ankle strain, the Board notes that each of the nexus opinions are conclusory and therefore of limited probative value.  Nieves-Rodriguez, 22 Vet. App. at 30.  However, after all the medical opinions are considered and weighed, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's left ankle strain is related to his service-connected left knee disability.  Accordingly, service connection for right and left ankle strains is warranted.




ORDER

Entitlement to service connection for a lumbar myofascial strain is granted.

Entitlement to service connection for right hip strain and bursitis trochanteric is granted.

Entitlement to service connection for left hip strain and bursitis trochanteric is granted.

Entitlement to service connection for a right ankle strain is granted.

Entitlement to service connection for a left ankle strain is granted.


REMAND

After a review of the record, the Board finds that there may be outstanding VA treatment records.  Specifically, a September 2012 VA treatment record noted that the Veteran's VA treatment records only dated back to 2008 in "AHLTA" and that he needed to obtain all his medical records in order to reference the visits listed in his VA benefits summary.  Moreover, a January 2014 deferred rating decision noted that the Veteran's Dallas VA medical center employee health records were restricted and could not be obtained.  Accordingly, the Board finds that there are outstanding VA treatment records that need to be associated with the claims file.  

Additionally, subsequent to the December 2008 formal finding of unavailability, the Veteran submitted transcribed service treatment records dated in 1983 from the "121 Evac Hospital" and in 1987 from the "43 Mash".  The Veteran was unable to provide original or copies of these alleged transcribed service treatment records.  In light this new information concerning the Veteran's in-service treatment, further efforts should be undertaken to obtain all outstanding service treatment records.  Additionally, the Veteran's service personnel records are not of record.  As these records a relevant to the nature of the Veteran's in-service duties and working conditions, which he asserts are the cause of his current disabilities, on remand those records must be obtained and associated with the claims file. 

Additionally, while the Veteran was provided a VA examination in October 2008 for his bilateral hammertoes and right foot bunion disabilities, the examiner did not render an etiological opinion.  Accordingly, another VA examination to obtain an etiological opinion is warranted.  

Lastly, while the above decision granted service connection for a lumbar myofascial strain, the Veteran has also been diagnosed with scoliosis, which is a separate disability for which service-connection may be warranted.  The Board notes here that while scoliosis may be congenital, it can also be caused or aggravated by certain diseases or events.  

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury, which created additional disability.  See VAOPGCPREC 82-90 (1990) (stating service connection may not be granted for defects of congenital, developmental, or familial origin, unless the defect was subject to a superimposed disease or injury); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).

In cases where the Veteran seeks service connection for a possible congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  See 38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. § 3.303(c) (2014) (stating the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries.").  See also Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009).  Therefore, a VA medical opinion is necessary to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  

Accordingly, the case is REMANDED for the following actions:
1.  With any assistance necessary from the Veteran, obtain all VA treatment records prior to 2008, all Dallas VA medical center employee health records, and any updated records from May 2015 to present. 

2.  After obtaining any necessary information from the Veteran, attempt to obtain all outstanding personnel and service treatment records, to include the Veteran's 1983 and treatment at the "121 Evac Hospital" and 1987 treatment at "43 Mash".  If such records are unavailable, the AOJ should document any negative response, make another formal finding of unavailability, and inform the Veteran of this fact.

3.  Thereafter, schedule the Veteran for an examination to determine the nature and etiology of his bilateral hammertoe and right foot bunion.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner is requested to address the following:

a.  State whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hammertoe began in or is etiologically related to any incident of the Veteran's military service, to include his in-service footwear, parachuting, and extended periods of standing.

In rendering the requested opinion, the examiner should address the lay statements of record and reconcile his or her opinion with the opinions of record. 

b.  State whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right foot bunion began in or is etiologically related to any incident of the Veteran's military service, to include his in-service footwear, parachuting, and extended periods of standing.

In rendering the requested opinion, the examiner should address the lay statements of record and reconcile his or her opinion with the opinions of record.

4.  After completion of the foregoing, schedule the 
Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed scoliosis.  The claims file, including a copy of this remand, must be made available to the reviewing examiner. 

The examiner is requested to provide the following information:

a.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's scoliosis is due to a congenital abnormality.

b.  If so, is it a congenital defect or congenital disease.

Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  See VAOPGCPREC 82-90 (1990).

c.  If the Veteran's scoliosis is a congenital "defect," was it at least as likely as not (a 50 percent or greater probability) subjected to a superimposed disease or injury during or related to active service.

d.  If the Veteran's scoliosis is a congenital "disease," 
is at least as likely as not (a 50 percent or greater probability) that it was incurred in, or aggravated by (e.g. a worsening of the underlying condition as compared to an increase in symptoms) the Veteran's active service.

e.  If the Veteran's scoliosis is not a congenital defect or disease, is it at least as likely as not (a 50 percent or greater probability) that the disorder had onset during or was caused by the Veteran's military service.

f.  If not, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's scoliosis was aggravated by any of the Veteran's service connected disabilities.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of severity of the back condition(s) (i.e., a baseline) before the onset of the aggravation.

5.  After completing any other necessary development, readjudicate the claims.  If any benefit is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


